CFL LAW GROUP, LLP

Attorneys at Law
1001 Fourth Avenue, Suite 3900
Seattle, Washington 98154
Phone: (206) 292-8800

LAWRENCE R. Cocl<
(206) 812-0836
LRC@corrcronin.com

November 8, 2018

Honorable Christopher M. Alston
United States Bankruptcy ]udge
Western District of Washington
700 SteWart Street

Seattle, WA 98101

Re: In re Northwest Terrz`torial Mint, LLC, Case No. 16-11767-CMA
Request re: 11 / 16 / 2018 11:00 a.m. Fairness hearing

Dear ]udge Alston:

I am local counsel to Mary Olsen of The Gardner Firm. This letter concerns a
hearing scheduled for next Friday, November 16, 2018 at 11:00 a.m. The pending
matter is the final Fairness Hearing regarding the Settlement in this case.

I am Writing to request that the court excuse me from next Friday's 11:00 a.m.
hearing

ln the alternative, I request permission to appear by telephone

I am making this request in the interest of economy. That is, With Ms. Olsen’S
appearance, my appearance is not needed and Would cause the class to incur
avoidable expense

Si erely,

      
  

,
LAWRENCE R. Coci<

CaSe 16-11767-CMA DOC 1905 Filed 11/08/18 Ent. 11/08/18 09251203 Pg. 1 Of 1

